Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 21, 2017

                            No. 04-17-00436-CR & 04-17-00437-CR

                                     David Stuart BISHOP,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                         Trial Court No. 2015CR3325 & 2015CR3326
                               Laura Lee Parker, Judge Presiding


                                         ORDER

       We grant the motion for extension of time to file the notice of appeal in appeal number
04-17-00436-CR. We grant the motion for extension of time to file the notice of appeal in
appeal number 04-17-00437-CR. We order appeal numbers 04-17-00436-CR and 04-17-
00437–CR retained on the docket of this court and we reinstate the appellate deadlines.

         In the interest of the efficient administration of the court’s docket, we order appeal
numbers 04-17-00436-CR and 04-17-00437–CR consolidated. The parties must file motions,
briefs, and other pleadings as if the appeals were one but put both appeal numbers in the style of
the case. The cases must be argued together in one brief, as in a single appeal, and if oral
argument is requested and granted, the entire case must be argued as a single appeal, with the
total time limit for each party equal to the ordinary time limit for a party in a single appeal.

       However, a record must be filed in each appeal, the record in each case will remain
separate and, if supplementation of the record becomes necessary, the supplemental material
must be filed in the appeal to which it applies. The court will dispose of both appeals in the same
judgment, opinion, and mandate.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of July, 2017.



                                              ___________________________________
                                              Luz Estrada
                                              Chief Deputy Clerk